PER CURIAM.
Defendant, appellant, takes this interlocutory appeal from a temporary injunction enjoining and restraining him until further order of the court “from directly or indirectly * * * entering into or engaging in the wood joint connector plate manufacturing business, or any branch thereof, as an employee, agent or salesman, for a period of two years after August, 1965.”
The granting of a temporary injunction rests within the sound judicial discretion of the chancellor. See Cunningham v. Dozer, Fla.App.1963, 159 So.2d 105.
We conclude that there is no definite term of employment in the contract between plaintiff and defendant and therefore the covenant of such contract relating to employment after termination of defendant’s employment with plaintiff does not fall within the purview of Storz Broadcasting Company v. Courtney, Fla.App.1965, 178 So.2d 40.
No determination is here being made as to the reasonableness of the covenants in the contract between the plaintiff and defendant, including but not limited to time and area, as such points were not raised on appeal.
The order appealed from is therefore affirmed.